Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claim 1-5 and 7-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an inspection apparatus for inspecting an inspection target device formed on an inspection object, the inspection target device being a backside irradiation type imaging device into which light is incident from a rear surface of the backside irradiation type imaging device, which is a surface opposite to a side on which a wiring layer is provided, the inspection apparatus comprising: 
a stage on which the inspection object is mounted such that the stage faces the rear surface of the backside irradiation type imaging device, 
wherein the stage comprises: 
a transmitter including a flat plate formed of a light transmitting material, and configured to mount the inspection object on the transmitter; and 
a light emitter disposed at a location facing the inspection object with the transmitter interposed between the light emitter and the inspection object, and configured to emit light toward the transmitter, 
wherein the transmitter transmits the light from the light emitter while diffusing the light 
wherein the flat plate is configured to diffuse the light, and 
wherein the transmitter includes a temperature adjusting mechanism, which is formed of a light transmitting material and provided between the light emitter and the flat plate in combination with all other elements in claim 1.

Regarding claims 2-5 and 7-9, the claims are allowed as they further limit allowed claim 1.

Regarding claim 10, the prior art of record does not teach alone or in combination An inspection method of inspecting an inspection target device formed on an inspection object, the inspection target device being a backside irradiation type imaging device into which light is incident from a rear surface of the backside irradiation type imaging device, which is a surface opposite to a side on which a wiring layer is provided, the method comprising: 3mounting the inspection object on a stage such that the stage faces the rear surface of the backside irradiation type imaging device, emitting light toward the rear surface of the backside irradiation type imaging device from a light emitter, which is disposed at a location facing the rear surface of the backside irradiation type imaging device mounted on the stage; 
transmitting the light from the light emitter while diffusing the light by a transmitter, which is provided between the inspection object mounted on the stage and the light emitter, and irradiating the inspection object with the transmitted light, the transmitter including a flat plate formed of a light transmitting material and configured to diffuse the light; and 
adjusting a temperature of the backside irradiation type imagine device using a temperature adjusting mechanism, which is formed of a light transmitting material and provided between the light emitter and the flat plate in combination with all other elements in claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858